ORDER
PER CURIAM.
On December 2,1991, appellant’s counter designation of the record on appeal requested that copies of all medical treatises cited by the Board of Veterans’ Appeals (BVA or Board) in its decision dated May 31, 1991, be made part of the record on appeal.
On January 21, 1992, the Secretary of Veterans Affairs (Secretary) filed a motion for an order to show cause on a Rule 10 issue and to stay further proceedings. The Secretary seeks to have appellant show cause why copies of all medical treatises cited in the BVA decision should be included in the record on appeal.
On January 31, 1992, appellant filed an opposition to the Secretary’s motion, stating that in the Court’s previous remand of this same case, the Court observed that if the medical evidence of record was insufficient, the BVA was, inter alia, free to “supplement the record” by “citing recognized medical treatises in its decision that clearly support its ultimate conclusions.” Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991). Appellant stated that “the materials are evidence which supposedly justifies] the BVA’s conclusions. As evidence, [the materials] must be made a part of the record before this Court.” Appellant’s opposition at 3.
On consideration of the foregoing, the Court finds that the medical treatises cited in the BVA decision were clearly before and considered by the BVA and therefore were part of the record of proceedings before the Board. See 38 U.S.C. § 7252(b) (formerly § 4052(b)) (“Review in the Court shall be on the record of proceedings before the Secretary and the Board.”). It is
ORDERED that copies of all medical treatises cited by the Board in the May 31, 1991, BVA decision will be made part of the record on appeal. It is further
ORDERED that, within 30 days of the date of this order, the Secretary transmit the record on appeal to the Clerk of the Court.